                       Case 1:18-cv-11657-ER Document 76 Filed 03/29/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                              __________ DistrictofofNew York
                                                                      __________


Christa McAuliffe Intermediate School PTO, Inc., et al.        )
                             Plaintiff                         )
                                v.                             )      Case No. 18-cv-11657
                     Bill de Blasio, et al.                    )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         All proposed Defendant-Intervenors                                                                             .


Date:          03/28/2019                                                                 /s/ Sarah Hinger
                                                                                         Attorney’s signature


                                                                                           Sarah Hinger
                                                                                     Printed name and bar number
                                                                            American Civil Liberties Union Foundation
                                                                                    125 Broad Street, Fl 18
                                                                                     New York, NY 10004

                                                                                               Address

                                                                                         shinger@aclu.org
                                                                                            E-mail address

                                                                                          (212) 519-7882
                                                                                          Telephone number

                                                                                          (212) 549-2654
                                                                                             FAX number
